Citation Nr: 0420066	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for post-
traumatic stress disorder, and assigned a 50 percent 
disability evaluation.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2003.  A 
transcript of this hearing has been associated with the 
claims file. 


FINDING OF FACT

Post-traumatic stress disorder is manifest by occupational 
and social impairment with deficiencies in most areas, 
including difficulty in adapting to stressful circumstances 
(including work or a work-like setting) and inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

Post-traumatic stress disorder is 70 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.  The disposition, a grant 
of a 70 percent disability evaluation, is a full grant of 
benefits requested by the veteran.

The Board finds that the evidence supports a grant of a 70 
percent disability evaluation for post-traumatic stress 
disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the January 2003 hearing, the veteran stated that he was 
unemployed, and that he had not worked for over two years.  
He stated that he left his last job because he did not get 
along well with the foreman and a couple of workers, and that 
it was "always like that."  He stated that since 1992, the 
longest job he had had was for three months.  When asked why 
he thought that he continued to lose these jobs, he stated 
that it was his fault, and that he just did not get along 
well with people, and something would always come up, that 
would start in his head, and he would tell himself something 
was crazy.  

In a January 2001 Social Security Administration (SSA) mental 
status report, it was noted that post-traumatic stress 
disorder had impaired the veteran's ability to hold down a 
job and that the veteran had difficulty dealing with 
authority and difficulty relating to co-workers.  It was 
noted that he had difficulty completing tasks and hurried 
through them in attempts to complete them, which led to 
frequent errors.  Further, it was noted that post-traumatic 
stress disorder had impaired the veteran's ability to remain 
in long-term relationships, and that the veteran struggled 
with isolation and mistrust of others, and that the veteran 
felt that there was always a wall between himself and others.  
He had difficulty remembering names and would frequently 
forget items at the store.

In a letter dated in January 2002 from the veteran's labor 
union, it was noted that the veteran had always had a problem 
working in construction, in part because of his attitude.  It 
was noted that contractors had called the union office and 
requested that the veteran not be dispatched to any more of 
their job sites.  In a January 2003 letter, the veteran's 
sister noted that the veteran had little or no patience with 
people and that he could not be around them for very long 
periods of time.  She noted that he could not stay in a job 
longer than three months.  

In a January 2003 psychosocial status report, it was noted 
that the veteran had significant problems dealing with 
authority, and that he was unable to hold a job for any 
length of time due to his inability to tolerate pressure.  It 
was also noted that there was a severe effect of his mental 
disorder on social relationships, and that he had severe 
impairment of remote and recent memory, and that formal 
neuropsychological testing in 2001 revealed borderline to low 
average memory for routine, structured tasks, with more 
severe difficulty for complex tasks.  The report noted that 
he had inadequate communication with others, inadequate 
interpersonal contact, and inadequate personal containment of 
anxiety, fear, frustration, irritation, anger, and hostility.  
His GAF score was a 52.  His GAF score was also low, a 45, in 
a July 2000 mental status evaluation.  

At the hearing, the veteran stated that he was angry, and 
that if someone would say something he did not like, he would 
become angry and hostile often.  He stated that people would 
trigger his mood swings, and that he would isolate himself so 
that he did not get in to fights with people.  He stated that 
when he goes in a room with people, he gets scared and feels 
like running.  His mind would go blank and he would not 
remember what it was he wanted to accomplish or what he was 
doing there.  He stated that he lived alone, and that he was 
also depressed.  He stated that things upset him that should 
not upset him, such as when he was in a grocery line and a 
woman was writing a check, and he felt like ripping her head 
off.  He stated that he was delusional, and he would fight 
with the thoughts coming into his head.  He would work 
towards getting better, but then in his mind somebody would 
say something wrong, or something would happen, and he would 
just go off, get crazy, and he would isolate himself and try 
to work it out in his head.  He also stated that he had 
thoughts of suicide.  He had a hard time remembering dates 
and places and had to write a lot of notes.

In a July 2000 VA examination report, the examiner noted that 
the veteran's post-traumatic stress disorder symptoms were of 
at least a moderately severe degree.  The examiner noted that 
the veteran lived in significant isolation in the community 
and that it appeared to have considerable adverse impact on 
his industrial adaptability due to the post-traumatic stress 
disorder symptomatology and his emotional distance and 
avoidance in particular.  He appeared to have significant job 
instability associated with his post-traumatic stress 
disorder problems, and it was thought that he likely was 
impacted fairly significantly in this regard with this 
contributing to considerable vocational instability.  The GAF 
score was a 55.  The Board finds that the impression of this 
examiner, as well as the findings in the January 2001 SSA 
mental status report and the January 2003 psychosocial status 
report, support the veteran's assertions regarding the degree 
of his impairment due to post-traumatic stress disorder.  The 
veteran is clearly unable to work due to his post-traumatic 
stress disorder symptomatology, and lives in isolation, 
supporting a finding of occupational and social impairment 
with deficiencies in most areas, including difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting) and inability to establish and maintain 
effective relationships.  

Although a clinical psychologist in a February 2001 DSHS 
memory assessment assigned a GAF score of 60 and noted that 
the veteran's prognosis for increasing his independence and 
for employment potential was fair, the psychologist also 
noted that the veteran had borderline to low average memory 
abilities, that cognitive processing speed fell in the lower 
average range, and that the veteran's mild depression and 
anxiety would likely impact his ability to be successful in 
work environments.  The Board finds that the weight of the 
evidence supports a finding of occupational and social 
impairment.

Based on the foregoing, the Board finds that the evidence 
supports a grant of a 70 percent disability evaluation for 
post-traumatic stress disorder.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for post-traumatic stress disorder, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.


ORDER

Entitlement to a 70 percent disability evaluation for post-
traumatic stress disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The issue of a total disability rating based on 
unemployability (TDIU) is raised by this case.  Accordingly, 
the case is hereby REMANDED for the following actions:

Adjudicate the issue of TDIU.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



